Citation Nr: 1825829	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  16-45 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to Camp Lejeune water contamination.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from October 1955 to October 1958.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Louisville, Kentucky, Regional Office (RO). The RO in Nashville, Tennessee has current jurisdiction.

On his September 2016 substantive appeal (VA Form 9), the Veteran requested a Board hearing at his local RO. However, in an August 2017 form, the Veteran withdrew his hearing request. The hearing request is cancelled, and the Board will adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's prostate cancer has not been etiologically linked to service, to include as due to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met. 
38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for prostate cancer, to include as due to Camp Lejeune water contamination. Specifically, he contended in the September 2016 substantive appeal that prostate cancer is often caused by exposure to chemicals. 

VA issued Training Letter 10-03 in April 2010 in which it acknowledged that individuals stationed at Camp Lejeune from 1957 to 1987 were potentially exposed to drinking water contaminated with volatile organic compounds. Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility. The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard. In addition to TCE and PCE, ATSDR also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences' National Research Council (NRC) and the ATSDR undertook studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual. To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. The NRC analysis found that no disease fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants. However, fourteen diseases were placed into the category of limited/suggestive evidence of an association, which included esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. Prostate cancer was not listed among those diseases. Moreover, prostate cancer is not identified in VA's Final Rule for conditions presumptively associated with Camp Lejeune exposures. See 82 Fed. Reg. 4173, 4173-4185.

The Veteran's service treatment records and October 1958 examination for service separation have no relevant medical symptoms or diagnoses. 

A January 2012 treatment record notes the Veteran's diagnosis for prostate cancer in October 2005. Current treatment is listed as observation only.

In a June 2014 lay statement the Veteran noted that he was only claiming prostate cancer due to exposure to contaminated water at Camp Lejeune and not due to herbicide exposure.

In August 2016, the Veteran was afforded a VA examination. The examiner reviewed the Veteran's medical history and noted the Veteran was a two pack per day smoker in 2000, but quit smoking prior to receiving care at the VA. The examiner noted advanced age, history of smoking, and obesity as risk factors in the development of prostate cancer. The examiner thoroughly discussed all pertinent scientific and literature reviews of the chemical contaminants. The examiner indicated studies show that substantial exposure to PERC or TCE for five years or more may be associated with an increased risk of developing prostate cancer, but noted the Veteran's exposure was not substantial and lasted less than two years. Given the presence of other risk factors and the limited exposure at Camp Lejeune, the examiner opined that the Veteran's prostate cancer was not due to his military service.

In his February 2018 brief, the Veteran repeated his assertion that his prostate cancer was caused by his exposure to contaminated drinking water at Camp Lejeune. The brief also notes the Veteran is a non-smoker and is physically active. This statement in conflict with the record as the August 2016 examiner noted the Veteran was a smoker until 2000 and was obese. The Veteran himself also acknowledges a history of smoking in his September 2016 Form 9. Finally, the brief states the Veteran was also exposed to asbestos during service and mentions this as a possible cause of his prostate cancer. There is no specific evidentiary support for this theory and the Veteran has specifically stated that he believes his prostate cancer was the result of exposure to contaminated water at Camp Lejeune.

The Board has considered the Veteran's assertions that his prostate cancer is caused by his exposure to contaminated water at Camp Lejeune. The Veteran is not competent, however, to offer an opinion as to the etiology of prostate cancer due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's prostate cancer originated as a result of the Veteran's exposure to contaminated drinking water at Camp Lejeune. The Veteran was first diagnosed with prostate cancer in October 2005, many years after service separation, and no competent medical provider has opined that the Veteran's prostate cancer began as the result of his exposure to contaminated drinking water. The Veteran's service treatment records and separation examination are absent of relevant complaints and he has additional risk factors including obesity, age, and a history of smoking. The August 2016 examiner also indicated that the Veteran's exposure to contaminated water was not substantial enough to create an increased risk of prostate cancer. 

Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for prostate cancer, claimed as due to Camp Lejeune water contamination, is denied.




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


